Case 7:14-cr-00768-VB Document 481 Filed 08/04/20 Page 1 of 2

wae Soa saneng ?
ie acme nen hae

 
    

soc SONY
Boe’ JMENT
ELEC TRONICALLY FILED

HOCH Dae
DATE PILED: # fair

   

i
UNITED STATES DISTRICT COURT lie
SOUTHERN DISTRICT OF NEW YORK u

 

 

et a a te x
SAUDY GUERRERO, : Ie
Petitioner, : ORDER

jee

 

v. : 19 CV 4130 (VB)
: S11 14 CR 768-09 (VB)
UNITED STATES OF AMERICA,
Respondent.

By Order dated April 13, 2020, the Court granted petitioner Saudy Guerrero’s application
for leave to amend his Section 2255 motion, and deemed petitioner’s amended Section 2255
motion (Doc. #16 in 19cv4130) the operative Section 2255 motion in this case. (See Doc. #19 in
19cv4130). The Court also directed the government to file its answer or other pleading in
response to the amended Section 2255 motion by July 13, 2020, and informed petitioner that his
reply, if any, to the government’s response to the amended Section 2255 motion is due August
13, 2020. (d.).

On July 13, 2020, the government filed a memorandum of law in opposition to
petitioner’s amended Section 2255 motion. (Doc. #20 in 19cv4130). The government’s
submission includes a certificate of service, indicating the submission was mailed to petitioner
on July 13, 2020. (Id. at 19).

By letter dated July 26, 2020, petitioner states the government’s response to his amended
Section 2255 motion “has yet to be received.” (Doc. #21 in 19cv4130).

Accordingly, it is HEREBY ORDERED:

l, By August 7, 2020, the government shall re-mail to petitioner its opposition to the

amended Section 2255 motion, and file proof of service of same.
Case 7:14-cr-00768-VB Document 481 Filed 08/04/20 Page 2 of 2

2. Petitioner shall have until September 10, 2020, to file a reply to the government’s
response to the amended Section 2255 motion. Absent further order of the Court,
the amended Section 2255 motion will be considered fully submitted as of that
date.

The parties are reminded that all papers submitted in this matter must bear both

the civil docket number and the criminal docket number and must be filed in both dockets.

Chambers will mail a copy of this Order to petitioner at the address on the civil docket.

Dated: August 4, 2020

White Plains, NY
SO ORDERED:

uw

Vincent L. Briccetti
United States District Judge

 
